PER CURIAM.
We affirm the order denying appellant’s motion to suppress physical evidence and grant the public defender’s motion to withdraw as appellant’s counsel. This affirmance is without prejudice to appellant’s right to file a motion in the trial court on the following accounts:
1. To correct the record so as to reflect that appellant did in fact, plead nolo con-tendere and did not plead guilty. See Pickersgill v. State, 516 So.2d 92 (Fla. 3d DCA 1987).
2. To conduct an evidentiary hearing allowing appellant notice plus an opportunity to be heard prior to the assessment of costs against appellant. See Mays v. State, 519 So.2d 618 (Fla.1988).
AFFIRMED.
ANSTEAD, WALDEN and GUNTHER, JJ., concur.